Citation Nr: 0012082	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-05 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for chest pain due to 
mitral valve prolapse (MVP).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
August 1983.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision from the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for chest pain due to MVP as not 
well grounded.  


FINDING OF FACT

The medical evidence does not include a nexus opinion 
relating a current diagnosis of a heart disability to active 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for chest pain 
due to MVP is not well grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In May 1981, the veteran reported chest pain with tightness 
the day before.  In May 1983, the veteran complained of cold, 
chills, chest pains, and low back pain for 4 days.  The June 
1983 separation examination report stated that the veteran's 
vascular system was normal, and the veteran reported a 
history of pain or pressure in her chest.  

The veteran separated from service in August 1983.  The 
August 1983 application for service connection for various 
disabilities did not mention the veteran's heart or chest 
pains, and the veteran's heart rate and rhythm were normal in 
October 1983.  

On the September 1985 report of medical history, the veteran 
did not mention heart or chest pains.  However, in December 
1985, the veteran reported chest tightness and pain when the 
diagnosis was bronchitis.  In October 1987, the veteran 
denied a history of heart disease or having a heart murmur.  
In January 1989, a private cardiovascular examination was 
normal.  

The April 1993 emergency room report from a private hospital 
stated a diagnosis of acute chest pain secondary to MVP.  The 
examiner opined that the veteran's history and physical 
examination were consistent with chest pain secondary to MVP.  
There was no sign of acute ischemic chest pain or other 
serious problems.  The examiner prescribed Indocin to reduce 
swelling and relieve pain.  The private hospital referred the 
veteran for examination at a private clinic in April 1993.  
She reported that her only medication was Indocin.  She had 
been asymptomatic since she was told in the emergency room 
that she had PMV.  The electrocardiogram and chest x-ray were 
normal.  The impression was noncardiac chest pain, cause 
suspected; and PMV, not concurred.  The examiner opined that, 
clinically, the veteran was certainly noncardiac, and the 
examiner found no evidence of prolapse.  The examiner 
instructed the veteran to report any symptoms as she 
theoretically could have single vessel disease.  

The June 1996 prescription information stated that 
hydrochlorothiazide was used to treat congestive heart 
failure and other conditions, as determined by the doctor.  

The March 1997 treatment report stated that the veteran had 
chest pain and that a previous echocardiogram revealed MVP.  
The April 1997 echocardiography report stated that the 
veteran's mitral valve anatomically appeared normal with 
trace to mild mitral regurgitation.  The veteran's aortic 
root, aortic valve, left atrium, and left ventricle were 
normal.  The right heart was normal with mild tricuspid 
regurgitation, and the right atrial and pulmonary artery 
systolic pressures were estimated normal.  The pericardium 
had no effusion.  

The veteran's June 1997 statement alleged that she had no 
heart problems prior to service.  

In October 1997, the veteran reported a history of chest pain 
for 18 years.  The October 1997 impression was chronic 
atypical chest pain with no obvious cardiac etiology.  

The April 1998 VA examination revealed that the veteran's 
heart had normal rate and regular rhythm, with a Grade I/VI 
systolic murmur in the apex.  

The April 1998 appeal stated that the emergency room report 
from the private hospital was relevant because that 
documented the time that MVP was discovered.  

The veteran underwent an examination at a private clinic in 
May 1998.  She reported a history of mitral valve prolapse 
and admitted that there was some question about her 
diagnosis.  

In May 1998, the veteran told the VA examiner that she 
continued to have chronic atypical chest pain.  In June 1998, 
the veteran underwent exercise treadmill cardiac stress 
testing.  The impression was normal exercise tolerance, 
"chest hardness" with exercise suggestive of cardiac 
ischemia, no ischemic ECG changes, normal myocardial 
perfusion with no ischemia or infarction, and a normal left 
ventricle size with left ventricle ejection fraction of 56 
percent.  

The veteran's May 1999 statement alleged that the veteran 
continued to take prescription medications and that she 
struggled daily with problems related to her chest pain.  The 
veteran's September 1999 statement alleged that the RO had 
the veteran's full set of service medical records and that 
the veteran felt that her conditions were caused or 
aggravated by military service.  The representative's 
November 1999 statement alleged that service connection 
should be granted because the veteran had a long history of 
chest pain, tightness, and pressure.  



Criteria

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Cardiovascular-renal disease may 
be presumed to have been incurred service if it is manifested 
to a degree of 10 percent within one year following the 
veteran's separation from service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  


Analysis

As a preliminary matter, the Board will adjudicate a decision 
based upon the current evidence.  Although the veteran 
declined a Board hearing in the April 1998 appeal, her 
December 1998 letter stated that appellate rights included 
being told the expected waiting period for a Board hearing at 
"this office."  The RO's February 1999 letter asked the 
veteran to confirm whether she wanted a Travel Board hearing 
at the regional office.  The Board will adjudicate a decision 
with the current evidence because the veteran's May 1999 
letter stated that she wanted the appeal to go "before the 
Board of Veteran's Appeal (sic), not the traveling section..."  

The claim of entitlement to service connection for chest pain 
due to MVP is not well grounded.  

The evidence included a current diagnosis of a heart 
disability because the April 1993 emergency room diagnosis 
was acute chest pain secondary to MVP, the April 1997 
echocardiography revealed trace to mild mitral regurgitation 
and mild tricuspid regurgitation, the April 1997 consulting 
diagnosis was theoretical single vessel disease, the April 
1998 examiner noted a systolic murmur, and the May 1998 test 
suggested cardiac ischemia.  Although the October 1997 
impression was chronic atypical chest pain, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection can be granted.  Sanchez-
Benitez, 13 Vet. App. 282 (1999).  

For the limited purpose of determining well groundedness, the 
medical evidence showed examination or treatment of the 
veteran's chest pain in service because the veteran went to 
the clinic in May 1981 and May 1983.  

Nonetheless, the claim is not well grounded because the 
medical evidence did not include a nexus opinion relating a 
current heart or chest pain disability to active service.  
Instead, the military examiner stated that the veteran's 
vascular system was normal at separation from service, and in 
October 1987, over 4 years after service, the veteran denied 
a history of heart disease.  The first diagnosis of a heart 
disability appeared in the April 1993 emergency room 
diagnosis of acute chest pain secondary to MVP, almost 10 
years after service.  Even then, the diagnosis was 
questionable because the April 1993 consulting examiner 
stated that the veteran's chest pain was noncardiac and that 
there was no evidence of MVP.  While the veteran has been 
suspected to have possible mitral regurgitation, tricuspid 
regurgitation, single vessel disease, systolic murmur, or 
cardiac ischemia, the evidence did not include a medical 
opinion that related any of these disorders to active service 
or to any chest pain during service.  Instead, the October 
1997 examiner stated that there was no obvious cardiac 
etiology to the veteran's atypical chest pain, and the 
veteran's heart had normal rate and regular rhythm in April 
1998.  

Although the veteran and his representative contended that a 
heart or chest pain disability had onset in service, as lay 
persons, they are not competent to diagnose the cause of a 
disability.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or to render a medical opinion which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, the 
claim of entitlement to service connection for chest pain due 
to MVP is not well grounded.  

The foregoing discussion is sufficient to inform the veteran 
of the elements necessary to complete an application to 
reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The VA cannot assist 
in any further development of this claim because it is not 
well grounded.  38 U.S.C.A. § 5107(a); Morton v. West, 
13 Vet. App. 205 (1999).  


ORDER

The claim of entitlement to service connection for chest pain 
due to MVP is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

